DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/18/21 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 7/18/19.  These drawings are acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  limitations “the mobile device” line 4 and “the flat panel” line 5 lack proper antecedent basis.  Appropriate correction is required.
Claims 2-7 are dependent on claim 1 and inherit at least the same deficiencies as claim 1.
Claim 4 is objected to because of the following informalities:  limitation “the three-dimensional film” line 2 lack proper antecedent basis.  Appropriate correction is required.
Claim 5 is dependent on claim 4 and inherits at least the same deficiencies as claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ek (US 2013/0169529).
Consider claim 1, Ek discloses (e.g. figures 3-4) a setting method of a glasses-free three-dimensional (3D) display device, the setting method comprising:
executing a cover setting program in the display device (108/204, display) for a 3D viewing cover (110, optical guide) mountable on the mobile device (the optical guide is moved in accordance with a control signal from the 3D logic);
displaying a cover alignment pattern image on the flat panel display of the display device based on an eye tracking operation (via viewer tracking logic 406) for a face of a user (the cover alignment pattern is considered to be a desired image that is displayed 
adjusting the cover alignment pattern image (i.e. adjusting the desired image displayed on the display in accordance with the viewer tracking logic); and
storing, in a storage of the display device, first setting parameters of the adjusted cover alignment pattern image (see fig. 4, the functional block of device 102 includes a storage of the display device) [0046, 0049, 0055-0066].
Consider claim 2, Ek discloses (e.g. figures 3-4) a setting method, further comprising: receiving an input of design parameters of the 3D viewing cover into the cover setting program, wherein the displaying the cover alignment pattern image comprises displaying the cover alignment pattern image on the flat panel display of the display device based on the eye tracking operation for the face of the user and based on the design parameters of the 3D viewing cover (3D application 408 may include hardware/software that shows 3D image on display 108.  Viewer tracking logic 406 is used to provide the 3D images to the display) [0046, 0049, 0055-0066].
Consider claim 3, Ek discloses (e.g. figures 3-4) a setting method, wherein the displaying the cover alignment pattern image comprises: determining a distance from the display device to eyes of the user by performing the eye tracking operation for the face of the user (sensors can provide the distance to the viewer) [0047]; obtaining the cover alignment pattern image based on design parameters of the 3D viewing cover and the determined distance from the display device to the eyes of the user (viewer tracking logic 406 is used to provide the 2D images to the display); and displaying the 
Consider claim 4, Ek discloses (e.g. figures 3-4) a setting method, wherein the design parameters comprises a slanted angle, a rendering pitch, and an offset of the three-dimensional film of the 3D viewing cover (the optical guide is displaceable via the displacement unit 506) [0055-0066].
Consider claim 5, Ek discloses (e.g. figures 3-4) a setting method, wherein the cover alignment pattern image displayed on the flat panel display is movable by user input to change values of the first setting parameters (the user input is considered to be movement that is traced via the viewer tracking logic 406.  Viewer tracking logic 406 is used to provide the 3D images to the display and the optical guide is displaceable via the displacement unit 506) [0046, 0047, 0055-0066].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ek (US 2013/0169529) in view of Suzuki et al. (US 2003/0012425).
Consider claim 6, Ek discloses (e.g. figures 3-4) a setting method, further comprising: re-executing the cover setting program in the display device (i.e. the device can be used multiple times); determining a distance between the display device and eyes of another user by performing the eye tracking operation for a face of the other user (another viewer is considered to be a second use of the device.  Distances can be determined via sensors that provide distance to a user) [0047]; obtaining a cover alignment pattern image based on the first setting parameters and the determined distance between the display device and the eyes of the other user (the 3D application 408 may include hardware/software that shows 3D images on the display 108.  Viewer tracking logic 406 is used to provide the 3D images to the display); displaying the obtained cover alignment pattern image on the flat panel display (the cover alignment pattern is considered to be a desired image that is displayed on the display); adjusting the displayed cover alignment pattern image (i.e. adjusting the desired image displayed on the display in accordance with the viewer tracking logic); and storing setting parameters in the storage (see fig. 4, the functional block of device 102 includes a storage of the display device) [0046, 0049, 0055-0066].
However, Ek does not explicitly disclose reading the first setting parameters stored in the storage of the display device or storing, in the storage, second setting parameters of the adjusted cover alignment pattern image with an identifier corresponding to the other user. 

Consider claim 7, Ek discloses (e.g. figures 3-4) a setting method, further comprising: re-executing the cover setting program in the display device (i.e. the device can be used multiple times); determining a distance between the display device and eyes of another user by performing the eye tracking operation for a face of the other user (another viewer is considered to be a second use of the device.  Distances can be determined via sensors that provide distance to a user) [0047]; obtaining a cover alignment pattern image based on the determined distance between the display device and the eyes of the other user (the 3D application 408 may include hardware/software that shows 3D images on the display 108.  Viewer tracking logic 406 is used to provide the 3D images to the display); displaying the obtained cover alignment pattern image on the flat panel display (the cover alignment pattern is considered to be a desired image that is displayed on the display); adjusting the displayed cover alignment pattern image (i.e. adjusting the desired image displayed on the display in accordance with the viewer 
However, Ek does not explicitly disclose storing, in the storage, second setting parameters of the adjusted cover alignment pattern image with an identifier corresponding to the other user. 
Ek and Suzuki are related as display devices.  Suzuki discloses (e.g. figure 4-5) storing, in the storage, second setting parameters of the adjusted cover alignment pattern image with an identifier corresponding to the other user (Template setting parameters of a parent and child can be stored in the storage section.  Pattern matching is performed using the template and visible image to determine a correlation.  Pattern matching is performed for both child and parent) [0160-0166].  It would have been obvious to modify the device of Ek to include the multiple users and storage method, as taught by Suzuki, in order to provide optimal viewing parameters for multiple users with different eye spacing (i.e. child and parent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872